Citation Nr: 1809087	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable rating for chronic sinusitis.  

3.  Entitlement to a compensable rating for residuals of a fractured nose.  

(The issue of entitlement to service connection for an eye disability is the subject of another decision issued simultaneously). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1996.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in July 2015 and July 2017 when it remanded the case for further development, most recently to afford the Veteran a hearing on the issues.  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in October 2017.  The transcript of the hearing is associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Board finds that there has been substantial compliance with the July 2017 remand directives as the Veteran has been afforded a hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

However, at the hearing the Veteran contended that his conditions have all worsened, or were worse than contemplated by the most recent VA examinations which were in August 2014.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

At the most recent VA examination in August 2014, the Veteran's lower back disability was measured and forward flexion was documented to 40 degrees, which supported the current rating of 20 percent under the applicable Diagnostic Code.  At the October 2017 hearing, the Veteran stated that he has had at least one incapacitating episode since that examination and that he feels his back is worse.  

The Veteran was also afforded a VA examination in August 2014 for his sinus and nose conditions.  Since the time of the examination, the Veteran has undergone sinus surgery in 2015.   In addition, the Veteran stated that he has had at least one incapacitating episode in 2013 and 2014 due to sinus problems, and that he continues to have nasal discharge and other issues since his surgery.  The Veteran also stated at the October 2017 hearing that one side of his nasal passage is completely blocked and the other is somewhat obstructed.  These symptoms would necessitate a higher rating for his residuals of nose fracture and possibly for his sinusitis, if confirmed, and should be evaluated with a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding treatment records (to include any private, VA, or military) for his lower back disability, sinus or nose conditions.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lower back disability, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected back disability and report on the nature, severity, and extent of any associated symptomatology related to the back disability.  This should include a report of the ranges of motion of the spine (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the spine due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of nose fracture and chronic sinusitis, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner should indicate review of the records.  

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

4.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




